                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:       I/ {
                                                                                lQ / W


 LA WREN CE YOUNG, on behalf of himself
 and all other persons similarly situated,

                                 Plaintiff,                     No. 19-CV-8429 (RA)

                         V.                                             ORDER

 RAVEL HOTEL LLC,

                               Defendant.


RONNIE ABRAMS, United States District Judge:

         On January 8, 2020, Plaintiff filed an affidavit of service stating that Defendant was

served on September 16, 2019. On January 16, 2020, Plaintiff filed a letter attesting to the same.

Defendant's answer was due on October 7, 2019. Defendant has not appeared, answered, or

otherwise responded to the Complaint. Defendant shall do so or seek an extension by February

6, 2020. If Defendant fails to do so, and Plaintiff intends to move for default judgment, he shall

do so by February 20, 2020.

         Plaintiff shall serve a copy of this Order on Defendant by January 23, 2020 and promptly

file proof of such service on the docket.

SO ORDERED.

Dated:      January 16, 2020
            New York, New York

                                                   Ro ie Abrams
                                                   United States District Judge
